Case 2:21-cv-00008-TLN-DB Document 1-1 Filed 01/04/21 Page 1 of 5



                      EXHIBIT A




                      EXHIBIT A
                       Case 2:21-cv-00008-TLN-DB Document 1-1 Filed 01/04/21 Page 2 of 5
                                                                                                                                         PLD-PI-001
    ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                       FOR COURT USE ONLY
   — CHRISTOPHER A. PRICE, SBN 160142
     ASHTON &PRICE, LLP
     8243 GREENBACK LANE
     FAIR OAKS CA 95628
              TELEPHONE NO:                                     FAX NO. (Optional): 916-'~g6-'
                                   (
                                   ~16-7g6-77g7                                                625
                                                                                                                     06-02-2020
   E-MAIL ADDRESS (Optional):
       ATTORNEY FOR (Name):        PLAl1~TIFF

  SUPERIOR GOURT OF CALIFORNIA, COUNTY OF PLACER
            STREET ADDRESS         1 OOZO J tJ STICE CENTER D1ttVE
           MAILING ADDRESS'        I OOZd JUSTICE CENTER Di~1VE
           ciTv arvo ziP cooE: ROSEVILLE CA 95661
               BRANCH NAME: BILL SANTUCCI JUSTICE CENTER
                 P~airvriFF: RUTH TIMM and A

             DEFENDANT: U.           S. MARSHALS SERVICE, ANNE ELIZABETH
                                   GASKINS, and DOES 1-25
  D✓ DOES 1 TO ZS
  COMPLAINT—Personal Injury, Property Damage, Wrongful Death
       0 AMENDED (Number):
  Type (check all that apply):
  Q✓ MOTOR VEHICLE            Q OTHER (specify):
             Property Damage ~Wrongful Death
       ~✓ Personal Injury          Q Other Damages (specify):
  Jurisdiction (check all that apply):                                                               case NunnaeR
       ACTION IS A LIMITED CIVIL CASE
       Amount demanded ~ does not exceed $10,000
                              Q exceeds $10,000, but does not exceed $25,000
  Q ACTION IS AN UNLIMITED CIVIL CASE (exceeds $25,000)                                                    S-CV-0044986
       ACTION IS RECLASSIFIED by this amended complaint
             from limited to unlimited
       Q from unlimited to limited
1. Plaintiff (name ornames): RUTH TIIVIM and AWNIKA ZURFLUH
     alleges causes of action against defendant (name or names):
     U. S. MARSHALS SERVICE, ANNE ELIZABETH GASKINS, and DOES 1-25
2. This pleading, including attachments and exhibits, consists of the following number of pages: 4
3. Each plaintiff named above is a competent adult
   a. ~ except plaintiff (name):
            (1) ~ a corporation qualified to do business in California
            (2) 0 an unincorporated entity (describe):
            (3) ~ a public entity (describe):
            (4) ~ a minor 0 an adult
                       (a) Q for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                       (b) 0 other (specify):
            (5) ~ other (specify):
    b. ~ except plaintiff (name):
         (1) ~ a corporation qualified to do business in California
         (2) 0 en unincorporated entity (describe):
         (3) ~ a public entity (describe):
         (4) Q a minor Q an adult
                  (a) ~ for whom a guardian or conservator of the estate or a guardian ad Item has been appointed
                  (b) 0 other (specify):
         (5) 0 other (specify):

   Q Information about additional plaintiffs who are not competent adults is shown in Attachment 3.
                                                                                                                                              Page ~ of3
  ormApprovedforOptionalUse                                                                                               Code of Civil Procedure,§425.12
  Judicial Council of California                      COMPLAINT—Personallnjury ~ Property                                             www.courtinfo.ca.gov
PLD-PI-001 [Rev. January 1, 2007                                 Damage, Wrongful Death
                         Case 2:21-cv-00008-TLN-DB Document 1-1 Filed 01/04/21 Page 3 of 5
                                                                                                                              PLD-PI-001
      SHORT TITLE:                                                                                cnsE NunneER:
      TIMM v. US MARSHALS


 4.[~ Plaintiff(name):
      is doing business under the fictitious name (specify):

         and has complied with the fictitious business name laws.
 5. Each defendant named above is a natural person
    a. [✓ except defendant (name): US Marshals Service                  c. Q except defendant (name):
            (1) (~ a business organization, form unknown                     (1) Q a business organization, form unknown
            (2) [~ a corporation                                             (2) Q a corporation
            (3) 0 an unincorporated entity (describe):                       (3) Q an unincorporated entity (describe):

                   (4) [~ a public entity (describe):                            (4) Q a public entity (describe):

                   (5)    ~[✓   other (specify):                                 (5) Q other (specify):
                                    FEDERAL AGENCY


      b. Q except defendant (name):                                     d. Q except defendant (name):
           (1) [~
               C    a business organization, form unknown                    (1) Q a business organization, form unknown
           (2) [~ a corporation                                              (2) [~ a corporation
           (3) Q an unincorporated entity (describe):                        (3) Q an unincorporated entity (describe):

                  (4) 0 a public entity (describe):                              (4) 0 a public entity (describe):

                  (5} 0 other (specify):                                        (5) Q other (specify):


       Q Information about additional defendants who are not natural persons is contained in Attachment 5.

 6.     The true names of defendants sued as Does are unknown to plaintiff.
        a. 0 Doe defendants (specify Doe numbers): 1-25                               were the agents or employees of other
                 named defendants and acted within the scope of that agency or employment.
        b. ~✓Doe defendants (specify Doe numbers): 1-25                             are persons whose capacities are unknown to
             plaintiff.
7.     [~ Defendants who are joined under Code of Civil Procedure section 3$2 are (names):




8.      This court is the proper court because
        a. C] at least one defendant now resides in its jurisdictional area.
        b. Q the principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
        c. Q injury to person or damage to personal property occurred in its jurisdictional area.
        d. ~ other (specify):




9. ~ Plaintiff is required to comply with a claims statute, and
   a. Q has complied with applicable claims statutes, or
   b. ~ is excused from complying because (specify):




PAD-PI-001 [Rev. January 1, 2007]                  COMPLAINT—Personal injury, Property                                            Page2of3

                                                        Damage, Wrongful Death
                        Case 2:21-cv-00008-TLN-DB Document 1-1 Filed 01/04/21 Page 4 of 5
                                                                                                                                   PLD-PI-001
   SHORT TITLE:                                                                                      CASE NunneER:

   TIMM v. US MARSHALS

 10.     The following causes of action are attached and the statements above apply to each (each complaint must have one or more
         causes of action attached):
         a. Q✓ Motor Vehicle
         b. [~ General Negligence
         c. [~ Intentional Tort
         d. [~ Products Liability
         e. Q Premises Liability
         f. ~ Other (specify):




 11. Plaintiff has suffered
     a. 0 wage loss
     b. 0 loss of use of property
     c. [~✓ hospital and. medical expenses
     d. 0 general damage
     e. ~ property damage
     f. ~✓ loss of earning capacity
     g. ~ other damage (specify):




 12. Q The damages claimed for wrongful death and the relationships of plaintiff to the deceased are
     a. ~ listed in Attachment 12.
     b. Q as follows:




 13. The relief sought in this complaint is within the jurisdiction of this court.



 14. Plaintiff prays for judgment for costs of suit; for such relief as is fair, just, and equitable; and for
     a. (1) ~]✓ compensatory damages
        (2) ~ punitive damages
        The amount of damages is (in cases for personal injury or wrongful death, you must check (7)):
        (1) 0 according to proof
        (2) ~] in the amount of: $

15. Q✓         The paragraphs of this complaint alleged on information and belief are as follows (specify paragraph numbers):
                MV-1 and MV-2


 Date: JUNE 2, 2020

CHRISTOPHER A. PRICE, SBN 160142
                                (TYPE OR PRINT NAME)                                        (SI   ATURE OF LAINTIFF OR ATTORNEY)

PLD-PI-001 [Rev. January t, 2007)                      COMPLAINT—Personal Injury, Property                                            Page 3 of 3

                                                            Damage, Wrongful Death
                         Case 2:21-cv-00008-TLN-DB Document 1-1 Filed 01/04/21 Page 5 of 5
                                                                                                                                       PLD-PI-001(1)
   SHORT TITLE:                                                                                         cAse NUMeeR:
   TIMM v. US MARSHALS


        FIRST                                      CAUSE OF ACTION—Motor Vehicle
                       (number)
        ATTACHMENT TO (~✓                 Complaint Q Cross -Complaint

        (Use a separate cause of action form for each cause of action.)
        P~aintiff (name): RUTH TIMM and AWNIKA ZURFLUH
        MV- 1. Plaintiff alleges the acts of defendants were negligent; the acts were the legal (proximate) cause of injuries
               and damages to plaintiff; the acts occurred
                  on (date): 04/08/2019
                  at (place):
                   AUBURN-FOLSOM ROAD, GRANITE BAY, PLACER COUNTY, CALFORNIA



        MV- 2. DEFENDANTS
               a. ~✓ The defendants who operated a motor vehicle are (names):
                                  ANNE ELIZABETH GASKINS

                                ~✓     Does    1                   to    25
                   b. [✓Q The defendants who employed the persons who operated a motor vehicle in the course of their employment
                          are (names):
                                 US MARSHALS SERVICE

                                ~✓     Does 1                      to   25
                   c. Q✓         The defendants who owned the motor vehicle which was operated with their permission are (names):
                                 US MARSHALS SERVICE

                               [~✓ Does 1                       to 25
                   d. Q✓        The defendants who entrusted the motor vehicle are (names):
                                 US MARSHALS SERVICE

                                ~✓     Does 1                      to   25
                  e. Q✓          The defendants who were the agents and employees of the other defendants and acted within the scope
                                 of the agency were (names):



                                Q✓     Does 1                      to   25
                  f.    Q✓     The defendants who are liable to plaintiffs for other reasons and the reasons for the liability are
                               [~ listed in Attachment MV-2f 0 as follows:
                                 CURRENTLY UNKNOWN TO PLAINTIFF




                              [✓       Does   1                                                                              Page            4

                                                                                                                                                Page 1 of 1
  Form Approved for Optional Use
    Judicial Council of California                  CAUSE OF ACTION—Motor Vehicle                                             Code of Civil Procedure425.i2
                                                                                                                                       www.courtinfo.ca.gov
PLD-PI-001(1) (Rev. January 1, 2007)
